DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cato (US 5822714) in view of Stawar et al. (US 20080231432).
Re claim 1, Cato teaches using an RF transmitting system to propagate an RF signal through the container from a first side to a second side (FIG. 1, signal from 122 passes through sides 108 of the container);  receiving and creating a measurement of the RF signal on the second side (via the RFID tags 112-140 which are read and then stored in memory); using the measurement and an algorithm to alter the RF transmitting system (abstract+ wherein the numbers are stored in memory 123 after being retrieved which is interpreted as using the measurement and an algorithm (functionally equivalent to software/ operation of base station 120 which alters the system 120 by storing the numbers in memory); and inventorying the RFID tagged items in eh container (col 5, lines 5+).  The Examiner notes it would have been obvious to 
Cato is silent to the RF receiving system on the second side measuring the signal and a host system in communicating with the transmitting and receiving system to maximize RF power transmission, alter the antenna characteristics, or a combination thereof, as recited.
Stawar et al. teaches an automatic gain control automatically adjusts transmit power and attenuation to provide dynamic real time power control so that power is adjusted in order to read the tags that are supposed to be read within a given area.  Though silent to a host and receiving system, it would have been obvious to have a host and receiving system such as to receive the signals and connect to the transmitter in order for the dynamic control to occur.  Alternatively, such “systems” can broadly be interpreted as software/ modules, as an obvious expedient.
Prior to the effective filing date, it would have been obvious to combine the teachings to have dynamic control to automate the power of the system in order to ensure that the read signals are reaching the desired areas with an appropriate and efficient amount of power, thus providing expected results over manual adjustment.
Re claim 2, in order to read all the perimeter tags, maximizing the RF signal received on the second side is interpreted as being met/ attempted such as when all the tags on the perimeter are read.
Re claim 3, the limitations have been discussed above.
Re claim 4, the limitations have been discussed above wherein the perimeter tags when read (received) and then provided to the system.  Though silent to separate systems to send and receive, it would have been obvious to separate into parts that which is formed integrally based on system constraints, modularity, distributed computing, etc.

 	Re claim 7, an antenna is interpreted as having a beam pattern via its output signal.  The claim does not recite limitations on optimizing a beam pattern.
Re claim 8, the Examiner notes that an antenna array on the receiving end of the container is adapted by the host system, because the host system interrogates the perimeter tags to store them in memory, and then for a different/ altered use when items are in the container, uses the perimeter tags to determine if the signal is likely reading all the items (when the perimeter tags are subsequently all detected).  Such an interpreted is using a broad reasonable interpretation of “adapt” absent more specific limitations in the claim to the contrary.  Though silent to an array on the sending end, it would have been obvious to use more (an array) antennas to increase signal strength and to cover a larger volume (expected results), as duplication of parts involves only routine skill in the art. 
Re claim 9, the Examiner has interpreted that the RF signal radiated from the antenna comprises at least one directional beam along one vector.
Re claim 10, the limitations have been discussed above re claim 1.  
Re claim 11, the antenna sends a signal which is received by the tag and sent by the tag back to the antenna of the system 100.
Re claim 12, the limitations have been discussed above re claim 5.
Re claim 13, the second system (perimeter tags) is interested as an array of antennas that generate a directional RF signal.  Further, alternatively, the use of an array on the system/ host 
Re claim 14, the Examiner has interpreted that the interrogation signals and reply signals, as radio signals at radio frequencies, are electromagnetic waves, wherein electromagnetic waves have electric and magnetic fields. 
Re claim 15, the perimeter tags have been discussed above.
Re claim 16, the perimeter tags are discussed above as outside the container.
Re claim 17, the Examiner has interpreted that the perimeter tags would have been obvious to be less sensitive than the unknown tags due to the distance away from the interrogation signal.  
Re claim 18, the limitations have been discussed above.  
Re claim 19, the Examiner notes that “adapt” is broadly interpreted as discussed above, and therefore the measurement of the transmitted signal is sued to adapt the transmitting/ receiving system such as by storing the perimeter tags when read without items in the container, or a subsequent use for tags being read in the container. 
Re claim 20, the transmitting system transmits a signal to tags in or outside of the container and creates a magnetic and electric field pattern and the radio signal is interpreted as along a vector in a direction towards the perimeter and internal tags of the container. 
Re claims 23-23, the first side is outside the container and the second side is outside the container such as where the perimeter tags.

Response to Arguments
in light of the new art above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887                                                                                                                                                                                            



16540